Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of April 17, 2012 (“Amendment
No. 3”), by and among TRANSUNION CORP., a Delaware corporation (“Holdings”),
TRANS UNION LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors, DEUTSCHE BANK SECURITIES INC. and GOLDMAN SACHS LENDING PARTNERS
LLC, (“GS”) each as lead arrangers (in such capacities, the “Lead Arrangers”),
DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent (in such
capacity, the “Administrative Agent”), as collateral agent (in such capacity,
the “Collateral Agent”), and each other Lender (as defined below) party hereto.

WITNESSETH:

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Guarantors and
each Lender party thereto entered into Amendment No. 1 to Credit Agreement,
dated as of February 10, 2011, which amended and restated the Credit Agreement,
dated as of June 15, 2010, by and among Holdings, the Borrower, the
Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (as amended, amended and restated, supplemented or otherwise modified
(in each case with the express prior written approval of the Additional Lender)
through, but not including, the date hereof (other than with respect to
Amendment No. 2 on the Amendment No. 2 Effective Date), the “Credit Agreement”)
(capitalized terms not otherwise defined in this Amendment No. 3 have the same
meanings as specified in the Credit Agreement);

Incremental Amendment

WHEREAS, in accordance with the provisions of Section 2.14(a) of the Credit
Agreement, the Borrower has requested a Revolving Commitment Increase to the
aggregate amount of the Extended Revolving Credit Commitment in an amount equal
to $10,000,000;

WHEREAS, in accordance with the provisions of Section 2.14(a) of the Credit
Agreement, Holdings, the Borrower, GS (in such capacity, an “Additional Lender”)
and the Administrative Agent wish to effect an Incremental Amendment with
respect to such Revolving Commitment Increase;

Extended Revolving Credit Facility Amendment and Extension

WHEREAS, immediately after giving effect to the Incremental Amendment on the
date hereof, the Revolving Credit Facility consists of (x) Original Revolving
Credit Commitments in the aggregate amount of $25,000,000 and (y) Extended
Revolving Credit Commitments in the aggregate amount of $185,000,000;

WHEREAS, in accordance with the provisions of Section 2.15(a) of the Credit
Agreement, the Borrower has made an Extension Offer to all Extending Revolving
Credit Lenders to convert their existing Extended Revolving Credit Commitments
into a new tranche of Extended Revolving Credit Commitments having the same
terms as were theretofore applicable to the Extended Revolving Credit
Commitments except as expressly described herein (the “Extended R-2 Revolving
Credit Commitments”);



--------------------------------------------------------------------------------

WHEREAS, the Extending Revolving Credit Lenders set forth in Part 1 of Schedule
1.01A as attached hereto (the “Extending R-2 Revolving Credit Lenders”) have
agreed to convert all or a portion (as set forth on Schedule 1.01A as attached
hereto) of their existing Extended Revolving Credit Commitments into Extended
R-2 Revolving Credit Commitments;

WHEREAS, in accordance with the provisions of Section 2.15 of the Credit
Agreement, Holdings and the Borrower wish to amend the Credit Agreement (the
“Extended Revolving Credit Facility Amendment and Extension”) to effect the
conversion of the Extended Revolving Credit Commitments of the Extending R-2
Revolving Credit Lenders into Extended R-2 Revolving Credit Commitments as more
fully provided herein; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Incremental Amendment to the Credit Agreement

(a) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 4 hereof, the Additional Lender hereby agrees to provide a Revolving
Commitment Increase pursuant to Section 2.14(a) of the Credit Agreement in the
aggregate amount of $10,000,000, in accordance with the relevant requirements of
the Credit Agreement. It is understood and agreed that from and after the
Amendment No. 3 Effective Date, (i) the Additional Lender shall be a Lender
under the Credit Agreement and (ii) the Revolving Commitment Increase pursuant
to this Amendment No. 3 shall constitute a Commitment under the Credit Agreement
in accordance with Section 2.14(a) thereof.

(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Section 4 hereof, upon the making of the Revolving Commitment Increase, the
Credit Agreement is hereby amended as follows:

(i) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of April 17,
2012, among Holdings, the Borrower, the other Loan Parties, the Additional
Lender, the Administrative Agent and the other Lenders party thereto.

“Amendment No. 3 Effective Date” means [            ], 2012 or, if different,
the date of the effectiveness of the Incremental Amendment in accordance with
Section 4 of Amendment No 3.

(ii) The portion of Schedule 1.01A of the Credit Agreement relating to Extended
Revolving Credit Commitments is hereby amended by adding a new row to reflect
the $10,000,000 Extended Revolving Credit Commitment of the Additional Lender.

SECTION 2. Extended Revolving Credit Facility Amendment and Extension.

(a) Subject to the effectiveness of the Incremental Amendment in accordance with
Section 4 hereof and the satisfaction of the conditions set forth in Section 5
hereof, Holdings, the Borrower, the Administrative Agent and the Extending R-2
Revolving Credit Lenders hereby agree (i) to create, pursuant to Section 2.15 of
the Credit Agreement, two separate tranches of Extended Revolving Credit
Commitments within the Revolving Credit Facility, (x) one of which shall be
comprised of the Extended Revolving Credit Commitments which are not converted
into Extended R-2 Revolving Credit

 

2



--------------------------------------------------------------------------------

Commitments pursuant to this Amendment No. 3 and shall be subject to the same
terms as set forth in the Credit Agreement without giving effect to this
Amendment No. 3 and (y) the second of which shall be comprised of the Extended
R-2 Revolving Credit Commitments and shall be subject to the terms set forth in
this Section 2, and (ii) to convert, upon the Amendment No. 3 Effective Date,
all or a portion of the existing Extended Revolving Credit Commitments of the
Extending R-2 Revolving Credit Lenders into Extended R-2 Revolving Credit
Commitments as and to the extent set forth on Schedule 1.01A as attached hereto.
It is understood and agreed that after the Amendment No. 3 Effective Date,
(i) the Extended R-2 Revolving Credit Commitments being created pursuant to this
Amendment No. 3 shall constitute Extended Revolving Credit Commitments pursuant
to Section 2.15 of the Credit Agreement, (ii) the Extending R-2 Revolving Credit
Lenders shall constitute Extending Revolving Credit Lenders pursuant to
Section 2.15 of the Credit Agreement, (iii) the Extended R-2 Revolving Credit
Commitments shall constitute a separate tranche of Revolving Credit Commitments
from the tranche of Extended Revolving Credit Commitments from which they have
been converted and (iv) both the Extended R-2 Revolving Credit Commitments and
the Extended Revolving Credit Commitments not converted into Extended R-2
Revolving Credit Commitments pursuant to this Amendment No. 3 shall be deemed to
constitute Revolving Credit Commitments with the same terms except as to final
maturity and otherwise as provided in Section 2.15 of the Credit Agreement and
as expressly provided pursuant to this Section 2.

(b) Subject to (x) the effectiveness of the Incremental Amendment in accordance
with Section 4 hereof and (y) the satisfaction of the conditions set forth in
Section 5 hereof, the Credit Agreement is hereby amended as set forth below:

(i) Section 1.01 of the Credit Agreement is amended by adding in the appropriate
alphabetical order the following new definitions:

“Extended R-2 Revolving Credit Commitment” means as to any Extending Revolving
R-2 Credit Lender, the Extended R-2 Revolving Credit Commitment (if any) set
forth opposite each such Lender’s name in Part 1 of Schedule 1.01A under the
caption “Extended R-2 Revolving Credit Commitment”.

“Extending R-2 Revolving Credit Lender” means each Extending Revolving Credit
Lender as set forth in Part 1 of Schedule 1.01A.

(ii) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the text “and” appearing immediately prior to the text “(ii)” and by adding a
new clause (b)(iii) to the definition of “Applicable Rate” as follows:

“(iii) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees in respect of Revolving Credit Lenders
with Extended R-2 Revolving Credit Commitments created pursuant to Amendment
No. 3, the following percentages per annum, based upon the Senior Secured Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing Level

  

Senior
Secured Net

Leverage Ratio

  

LIBOR and Letter of
Credit Fees

  

Base Rate

  

Unused Commitment
Fee Rate

1

   >2.25:1    3.75%    2.75%    0.50%

2

   £2.25:1    3.50%    2.50%    0.50%

 

3



--------------------------------------------------------------------------------

(iii) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the proviso appearing in the first sentence of the definition of
“Base Rate” in its entirety as follows:

“provided that in no event shall the Base Rate be less than (i) in respect of
Term Loans, 2.50% per annum, (ii) in respect of Revolving Loans made pursuant to
Extended Revolving Credit Commitments that were created pursuant to Amendment
No. 1, 2.50% per annum, (iii) in respect of Revolving Loans made pursuant to
Extended R-2 Revolving Credit Commitments that were created pursuant to
Amendment No. 3, 2.50% per annum and (iv) for all other purposes, 2.75% per
annum.”

(iv) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Extended Revolving Credit Commitment” in its
entirety as follows:

“Extended Revolving Credit Commitment” means (i) each Revolving Credit
Commitment set forth on Part 1 of Schedule 1.01A under the caption “Extended R-2
Revolving Credit Commitment”, (ii) each Revolving Credit Commitment set forth on
Part 2 of Schedule 1.01A under the caption “Extended Revolving Credit
Commitment” and (iii) any other Revolving Credit Commitment which is deemed to
be an “Extended Revolving Credit Commitment” pursuant to Section 2.15 hereof
after the Amendment No. 3 Effective Date.

(v) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Extending Revolving Credit Lender” in its
entirety as follows:

“Extending Revolving Credit Lender” means (i) each Revolving Credit Lender as
set forth in Part 1 of Schedule 1.01A, (ii) each Revolving Credit Lender as set
forth in Part 2 of Schedule 1.01A and (ii) any other Revolving Credit Lender
which is deemed to be an “Extending Revolving Credit Lender” pursuant to
Section 2.15 hereof after the Amendment No. 3 Effective Date.

(vi) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating clause (a)(ii) of the definition of “LIBOR” in its entirety as
follows:

“(w) in respect of Term Loans, 1.50% per annum, (x) in respect of Revolving
Loans made pursuant to Extended Revolving Credit Commitments that were created
pursuant to Amendment No. 1, 1.50% per annum, (y) in respect of Revolving Loans
made pursuant to Extended R-2 Revolving Credit Commitments that were created
pursuant to Amendment No. 3, 1.50% per annum and (z) for all other purposes,
1.75% per annum”.

(vii) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the text “and (iv)” where it appears in the definition of “Maturity Date” and
inserting the following text in lieu thereof:

“, (iv) with respect to the Extended R-2 Revolving Credit Commitments created on
the Amendment No. 3 Effective Date pursuant to Amendment No. 3, February 10,
2017 and (v)”

 

4



--------------------------------------------------------------------------------

(viii) Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Revolving Credit Commitment” as
follows:

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the captions
“Original Revolving Credit Commitment”, “Extended Revolving Credit Commitment”
and/or “Extended R-2 Revolving Credit Commitment”, as the case may be, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$210,000,000 on the Amendment No. 3 Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

(ix) Section 2.14(a) shall be amended to replace the text “or” appearing
immediately prior to clause (b) thereof with the text “,” and to add a new
clause (c) immediately prior to the text “(a “Revolving Commitment Increase”)”
as follows:

“or (c) one or more increases in the amount of the Extended R-2 Revolving Credit
Commitments on the same terms as the Extended R-2 Revolving Credit Commitments
created pursuant to Amendment No. 3”

(x) Section 2.15 of the Credit Agreement is hereby amended by restating the
proviso at the end of clause (e) thereof as follows:

“; provided that no notice shall be required in connection with the Extension of
Revolving Credit Commitments on the Amendment No. 1 Effective Date pursuant to
Amendment No. 1 and the Extension of Revolving Credit Commitments on the
Amendment No. 3 Effective Date pursuant to Amendment No. 3.”

(xi) The portion of Schedule 1.01A of the Credit Agreement relating to Revolving
Credit Commitments is hereby amended and restated as set forth in Schedule 1.01A
as attached hereto.

SECTION 3. Condition to Closing of Amendment No.3. The Amendment No. 3 Closing
Date (the “Amendment No. 3 Closing Date”) shall occur on the date when the
Administrative Agent (or its counsel) shall have received from each Lender
directly affected by the Amendments, a counterpart of this Amendment No. 3
executed on behalf of each such Person (which may be transmitted by facsimile or
by electronic transmission).

SECTION 4. Conditions of Effectiveness of the Incremental Amendment. The
Incremental Amendment, as set forth in Section 1, shall become effective on the
date when the following conditions shall have been satisfied (or waived in
writing by the Additional Lender and the Administrative Agent):

(a) the Amendment No. 3 Closing Date shall have occurred;

(b) the Amendment No. 2 Effective Date shall have occurred pursuant to the terms
of Amendment No. 2 to Credit Agreement (without giving effect to any waivers
except to the extent approved in writing by the Additional Lender, and such
Amendment No. 2 shall be in the form previously agreed to by the Additional
Lender and no other amendment, supplement or modification shall have been made
to the Credit Agreement, unless agreed to by the Additional Lender);

 

5



--------------------------------------------------------------------------------

(c) Holdings, the Borrower, the Administrative Agent and GS, as Additional
Lender as of the Amendment No. 3 Effective Date, shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission or electronic transmission) the same
to the Administrative Agent;

(d) the Borrower shall have paid in full all fees and reasonable out-of-pocket
expenses (including the reasonable fees and expenses of White & Case LLP) to the
extent invoiced at least three days prior to the Amendment No. 3 Effective Date,
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment No. 3 and required to be paid in
connection with this Amendment No. 3 pursuant to Section 10.04 of the Credit
Agreement;

(e) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying that the conditions precedent set forth in
Section 4.01 of the Credit Agreement shall have been satisfied (or waived in
writing by the Additional Lender and the Administrative Agent) on and as of the
Amendment No. 3 Effective Date;

(f) the Administrative Agent shall have received a certificate, dated the
Amendment No. 3 Effective Date and signed by a financial officer of the
Borrower, certifying that (i) the Borrower is in compliance with the covenant
set forth in Section 7.11 of the Credit Agreement determined on a Pro Forma
Basis as of the date of the most recently ended Test Period and (ii) Holdings
and its Subsidiaries and the Borrower and its Subsidiaries, in each case on a
consolidated basis after giving effect to Amendment No. 3 on the Amendment No. 3
Effective Date, are Solvent as of the Amendment No. 3 Effective Date;

(g) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority, and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Amendment
No. 3 Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Amendment No. 3 Effective Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of Amendment No. 3
and, if applicable, the Guarantor Consent and Reaffirmation, in each case, to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing Amendment No. 3 on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above;

(h) the Administrative Agent shall have received a Guarantor Consent and
Reaffirmation, substantially in the form attached hereto as Annex A, duly
executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein); and

(i) the Administrative Agent shall have received from special New York counsel
to the Loan Parties an opinion addressed to the Administrative Agent, the
Collateral Agent, the Additional Lender and the Lenders and dated the Amendment
No. 3 Effective Date, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

SECTION 5. Conditions of Effectiveness of the Extended Revolving Credit Facility
Amendment and Extension. The Extended Revolving Credit Facility Amendment and
Extension shall become effective immediately after the effectiveness of the
Incremental Amendment pursuant to Section 4 above when the Administrative Agent
(or its counsel) shall have received from (i) each Extending R-2 Revolving
Credit Lender, (ii) Holdings and (iii) the Borrower a counterpart of this
Amendment No. 3 executed on behalf of each such Person (which may be transmitted
by facsimile or by electronic transmission); and

SECTION 6. Representations and Warranties. Holdings, the Borrower and each of
the other Loan Parties represent and warrant as follows as of the date hereof:

(a) The execution, delivery and performance by each Loan Party party hereto of
this Amendment No. 3 are within such Loan Party’s corporate or other powers and
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery nor performance by each Loan Party party
hereto of this Amendment No. 3 will (i) contravene the terms of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens) under
(x) any Contractual Obligation to which such Person is a party or by which it or
any of its properties of such Person or any of its Restricted Subsidiaries is
bound or by which it may be subject or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law, in each case,
except to the extent that any such violation, conflict, breach, contravention or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) This Amendment No. 3 has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.

(c) Upon the effectiveness of this Amendment No. 3 and both before and
immediately after giving effect to this Amendment No. 3 as contemplated herein,
no Default or Event of Default exists.

(d) Each of the representations and warranties of Holdings, the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document immediately before and after giving effect to each and all
parts of this Amendment No. 3 is true and correct in all material respects on
and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date.

SECTION 7. Post-Effectiveness Obligations. Within sixty (60) days after the
Amendment No. 3 Effective Date, unless waived or extended in writing by the
Administrative Agent in its reasonable discretion, with respect to the Mortgaged
Property, the Borrower shall deliver or shall cause the applicable Loan Party to
deliver, to the Administrative Agent, on behalf of the Secured Parties, the
following:

(a) with respect to the existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance customary in the
state in which the property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;

 

7



--------------------------------------------------------------------------------

(b) with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 7 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);

(c) an executed amendment to the existing Mortgage (the “Mortgage Amendment” and
the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence of completion (or satisfactory arrangements for
the completion) of all recordings and filings of the Mortgage Amendment as may
be necessary to protect and preserve the Lien of the Mortgage; and

(d) an opinion addressed to the Administrative Agent and the Secured Parties, in
form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located.

SECTION 8. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 3 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 3, and (ii) the Additional
Lender shall constitute a “Lender” as defined in the Credit Agreement.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment No. 3, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment No. 3.

(c) The execution, delivery and effectiveness of this Amendment No. 3 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 3, this
Amendment No. 3 shall for all purposes constitute a Loan Document.

SECTION 9. Execution in Counterparts. This Amendment No. 3 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 3 shall be effective as delivery of an original
executed counterpart of this Amendment No. 3.

SECTION 10. Governing Law. This Amendment No. 3 shall be governed by, and
construed in accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

TRANSUNION CORP.

By:

 

/s/ Samuel Allen Hamood

 

Name: Samuel Allen Hamood

 

Title: EVP & CFO

 

TRANS UNION LLC

By:

 

/s/ Samuel Allen Hamood

 

Name: Samuel Allen Hamood

 

Title: EVP & CFO



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY
    AMERICAS, as Administrative Agent, Collateral
    Agent, L/C Issuer, Swing Line Lender and
    Extending R-2 Revolving Credit Lender By:   /s/ Evelyn Thierry   Name:
Evelyn Thierry   Title: Director By:   /s/ Courtney E. Meeham   Name: Courtney
E. Meeham   Title: Vice President DEUTSCHE BANK SECURITIES INC., as Lead
    Arranger By:   /s/ Stephanie Perry   Name: Stephanie Perry   Title: Managing
Director By:   /s/ Jackson Merchant   Name: Jackson Merchant   Title: Managing
Director



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
    as Lead Arranger, Additional Lender and
    Extending R-2 Revolving Credit Lender

By:

  /s/ Robert Ehudin   Name: Robert Ehudin   Title: Authorized Signatory

By:

      Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG TRANSUNION CORP., TRANS UNION LLC, VARIOUS LENDERS AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

BANK OF AMERICA, N.A., as Extending R-2 Revolving Credit Lender:

By:   /s/ Laura Warner  

Name: Laura Warner

Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG TRANSUNION CORP., TRANS UNION LLC, VARIOUS LENDERS AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

CREDIT SUISSE AG. CAYMAN ISLANDS BRANCH, as Extending R-2 Revolving Credit
Lender:

By:   /s/ Shaheen Malik  

Name: Shaheen Malik

Title: Vice President

By:  

 

/s/ Michael Spaight

 

Name: Michael Spaight

Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT, DATED AS OF THE FIRST
DATE WRITTEN ABOVE, AMONG TRANSUNION CORP., TRANS UNION LLC, VARIOUS LENDERS AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A., as Extending R-2 Revolving Credit Lender:

By:   /s/ Peter B. Thauer  

Name: Peter B. Thauer

Title: Executive Director



--------------------------------------------------------------------------------

Schedule 1.01A

Revolving Credit Commitments

Part 1: Extended R-2 Revolving Credit Commitments

 

Name of Lender

   Extended R-2 Revolving Credit Commitment  

Deutsche Bank Trust Company Americas

   $ 45,000,000   

Bank of America, N.A.

   $ 40,000,000   

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000   

Goldman Sachs Lending Partners LLC

   $ 10,000,000   

Part 2: Extended Revolving Credit Commitments1

 

Name of Lender

   Extended Revolving Credit Commitment  

SunTrust Bank

   $ 20,000,000   

U.S. Bank National Association

   $ 10,000,000   

Part 3: Original Revolving Credit Commitments2

 

Name of Lender

   Original Revolving Credit Commitment  

The Governor and Company of the Bank of Ireland

   $ 10,000,000   

JP Morgan Chase Bank, N.A.

   $ 5,000,000   

Bank of America, N.A.

   $ 5,000,000   

GE Capital Financial Inc.

   $ 5,000,000   

 

1 Revolving Credit Commitments that were extended pursuant to Amendment No. 1 to
Credit Agreement, but not extended pursuant to Amendment No 3 to Credit
Agreement.

2 Revolving Credit Commitments that were not extended pursuant to Amendment
No. 1 to Credit Agreement.

 



--------------------------------------------------------------------------------

ANNEX A

GUARANTOR CONSENT AND REAFFIRMATION

April 17, 2012

Reference is made to the Credit Agreement dated as of June 15, 2010, among
TRANSUNION CORP., a Delaware corporation (“Holdings”), TRANS UNION LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and Collateral Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), as amended
and restated pursuant to Amendment No. 1, dated as of February 10, 2011, as
further amended pursuant to Amendment No. 2, dated as of February 27, 2012 and
Amendment No. 3, dated as of April 17, 2012 (the “Credit Agreement”).
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of
Amendment No. 3, including the making of Revolving Commitment Increase and the
conversion of certain Extended Revolving Credit Commitments into Extended R-2
Revolving Credit Commitments as contemplated thereby, and agrees that each
reference to the Credit Agreement in the Loan Documents shall, on and after the
Amendment No. 3 Effective Date, be deemed to be a reference to the Credit
Agreement as amended by Amendment No. 3.

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 3, all of its respective Obligations under the Loan Documents to
which it is a party, as such Obligations have been amended by Amendment No. 3,
are reaffirmed, and remain in full force and effect.

After giving effect to Amendment No. 3, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by Amendment No. 3, and shall continue to secure the Secured Obligations
(after giving effect to Amendment No. 3), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement, as amended by Amendment
No. 3, and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

TRANSUNION CORP.

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

TRANSUNION INTERACTIVE, INC.

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

TRANSUNION RENTAL SCREENING SOLUTIONS, INC.

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

VISIONARY SYSTEMS, INC.

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

TRANSUNION TELEDATA LLC

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

TRANSUNION HEALTHCARE LLC

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO



--------------------------------------------------------------------------------

DIVERSIFIED DATA DEVELOPMENT     CORPORATION

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO

 

TRANSUNION FINANCING CORPORATION

By:

  /s/ Samuel Allen Hamood   Name: Samuel Allen Hamood   Title: EVP & CFO